His Hon. Judge Thompson then addressed the jury ; aud in a very impartial aud perspicuous charge explained his ideas of the law on the subject of libels. He stated, that in his opinion the jury were confined in their inquiry to two points: 1st, whether the defendant was the publisher, and whether the inuendoes were proved; 2d, the intent, whether innocent or malicious. He repeated his opinion, as before given, that the truth of the publication ought to be considered merely as an item to show the intent ; for there might be cases, he said, in which the truth of a libel would be no justification. Such, for instance, were those private libels which published the natural defects of an individual, and which ought to be considered the more malicious for being true. He. however, submitted both the law and the fact to the consideration of the jury. He averted to the distinction attempted to be drawn by the district attorney, as before mentioned, aud stated it to be immaterial, as he considered the preliminary proceeds ings alluded to as forming a part of the trial; and observed, that he had no doubt but that the words set forth upon the record were substantially true. In the course of the charge he declared to the jury, that although his opinion differed from that of the ó. J., still he believed the latter to have been governed in his decision, on the trial of Mr. Croswell, -by the best motives, and from the fullest conviction of its correctness.
The jury retired to their room, and in a few minutes returned with a verdict of Not Guilty.